PER CURIAM.
This disciplinary proceeding by The Florida Bar against George A. Pierce, Jr., a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition" for review pursuant to The Florida Bar Integration Rule 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee found as follows:
1. Respondent, George A. Pierce, Jr., at all times relevant to this proceeding, was a member of The Florida Bar subject to the jurisdiction and the disciplinary rules of the Supreme Court of Florida.
2. Prior to August 22, 1980, Respondent practiced law in Jacksonville, Florida.
3. On August 22, 1980, Respondent had numerous cases pending.
4. On August 22, 1980, Respondent left Jacksonville and abandoned his practice without notice to his clients. At the time Respondent left Jacksonville, he made no attempt to notify his clients of *315his intent to leave the practice of law and, m numerous instances, did not take steps to protect his clients’ affairs and their cases.
At the time Respondent abandoned the practice of law, he was mentally incapable of understanding his obligations to his clients.
5. All cases being handled by Respondent at the time he left the practice of law were handled without prejudice to his clients by his fellow lawyers.
6. Respondent is currently mentally incapable of practicing law.
7. Respondent recognizes that prior to reinstatement to membership in good standing in The Florida Bar he must prove physical and mental fitness.
The referee recommends that Respondent ■ be placed on the inactive list for incapacity not related to misconduct pursuant to article XI, Rule 11.01(4) of the Integration Rule of The Florida Bar. The referee further recommends that Respondent’s placement on the inactive list be effective retroactive to August 22, 1980, the date on which Respondent last practiced law.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, Respondent, George A. Pierce, Jr., is hereby placed on the inactive list for incapacity not related to misconduct effective retroactive to August 22, 1980.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.